Citation Nr: 0904488	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
shoulder muscle injury.

2.  Entitlement to service connection for right arm muscle 
injury.

3.  Entitlement to service connection for residuals of right 
hand muscle injury.

4.  Entitlement to service connection for residuals of a 
shrapnel wound to the chest.

5.  Entitlement to service connection for soft fibroma on the 
right side of the neck.

6.  Entitlement to service connection for residuals of injury 
to the right or left leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1970.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  The 
veteran appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.

The veteran testified at a BVA hearing in October 2008, and a 
transcript of this hearing is of record.  At this hearing, 
the record was held open for an additional 60 days to permit 
the veteran an opportunity to obtain and submit additional 
evidence; this period has expired without additional evidence 
being submitted to the record.

During the veteran's October 2008 hearing before the Board, 
the veteran and his representative explained that three of 
the issues on appeal refer to parts of the right upper 
extremity when, rather, the veteran's contentions are now 
clarified to involve the left upper extremity and not the 
right upper extremity.  The Board does not have jurisdiction 
to address the newly expressed claims involving the left 
upper extremity at this time, as only the articulation of the 
claims referring to parts of the right upper extremity have 
been developed and perfected for appeal from RO adjudication.  
The Board will refer to the RO the veteran's newly 
articulated service-connection claims involving his left 
upper extremity, but at this time will proceed with appellate 
review of the issues of entitlement to service connection for 
the right arm and the right hand (while returning the issue 
of entitlement to service connection for the right shoulder 
for additional development required following additional 
testimony from the veteran).

Thus, the Board finds that the veteran has raised new claims 
of entitlement to service connection for disabilities of the 
left arm, left hand, and left shoulder that have not yet been 
adjudicated by the RO.  These matters are hereby referred to 
the RO for appropriate action.

Additionally, the veteran's January 2004 claim for VA 
benefits included a disability described as "tourn [sic] 
tendon left thigh."  The January 2004 claim did not make 
reference to any disability specific to the right leg.  In 
May 2004, the RO began to develop evidence for the left leg 
issue with a VA x-ray study of the veteran's left knee and a 
VA examination during which the veteran described an in-
service injury to his left leg; a June 2004 report from the 
VA examination diagnoses the veteran with "Partial tear of 
the left rectus femoris muscle."  However, the August 2004 
RO rating decision identified and discussed the issue 
exclusively as involving a claim of service connection for 
"torn tendon in the right leg."  The veteran's September 
2004 Notice of Disagreement then referred to his own claim as 
involving "torn tendon right leg."  The February 2005 
Statement of the Case similarly referred to the issue 
exclusively as "torn tendon, right leg."  A June 2005 
Supplemental Statement of the Case partially addressed this 
confusion, and refashioned the issue to contemplate "right 
and left leg."  All subsequent Supplemental Statements of 
the Case have, however, referred to the issue exclusively as 
involving the right leg.

The veteran's testimony at his October 2008 Board hearing 
presented the issue as featuring his right leg, with no 
reference to his prior presentation of the claim as involving 
his left leg.  In light of the confusion and inconsistencies 
regarding the adjudication and development of this issue, the 
Board will fashion this issue on appeal in the manner 
presented in the June 2005 Supplemental Statement of the 
Case, which contemplated the claim as involving the left 
and/or right leg.  As this issue must be returned for 
additional development regarding the veteran's contentions of 
a right leg disability, more adequate clarification of the 
veteran's contentions may be obtained during the processing 
of the remand.

The issues of entitlement to service connection for residuals 
of a right shoulder muscle injury and for residuals of an 
injury to the right or left leg are addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  The veteran does not have residuals of right shoulder 
muscle injury that are causally or etiologically related to 
service.

2.  The veteran does not have a right arm muscle disability 
that is causally or etiologically related to service.

3.  The veteran does not have residuals of right hand muscle 
injury that are causally or etiologically related to service.

4.  The veteran does not have residuals of a shrapnel wound 
to the chest that are causally or etiologically related to 
service.

5.  The veteran does not have a soft fibroma on the right 
side of the neck that is shown to be causally or 
etiologically related to service, including Agent Orange the 
veteran was exposed to while serving in Vietnam.


CONCLUSIONS OF LAW

1.  Residuals of right shoulder muscle injury were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  A right arm muscle disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

3.  Residuals of right hand muscle injury were not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

4.  Residuals of a shrapnel wound to the chest were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

5.  Soft fibroma of the right side of the neck was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in March 2004.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service- 
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was inadequately provided 
in letters dated in January 2007 and July 2007 associated 
with claims the veteran has filed other than those issues 
currently on appeal.  Although the veteran was not provided 
legally adequate notice in compliance with Dingess, the Board 
specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
The Board further observes that through the January and July 
2007 letters sent to the veteran, the veteran now has actual 
knowledge of the information contemplated by Dingess.  As 
such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran was afforded VA examinations in May 2004 and 
September 2005.  The Board observes that the VA examinations 
have not directly addressed the issue of a soft fibroma on 
the right side of the neck.  However, the veteran is not 
prejudiced by this as the veteran's own testimony, as 
presented most recently at his October 2008 Board hearing, 
indicates that he no longer has any complaints and he has no 
soft fibroma on the right side of the neck; this follows a 
documented removal of the fibroma in May 2002.  Service 
connection cannot be warranted without a current disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the veteran does not contend that there is a 
current disability or symptom complaint to be inspected by a 
medical examiner; thus, a medical examination would not be 
necessary or useful concerning this issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the several 
disabilities on appeal are related to his period of military 
service.  Therefore, he believes he is entitled to service 
connection.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as an 
organic disease of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's DD-214 reflects that he is a recipient of a 
Purple Heart and a Combat Infantry Badge; thus, the veteran 
is shown to have performed combat service.  For injuries 
alleged to have been incurred in combat, the provisions of 38 
U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008).  'Satisfactory evidence' is credible evidence.  
Collette, 82 F.3d at 392.  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Right Arm and Right Hand Muscle Injury

During the veteran's October 2008 hearing before the Board, 
he and his representative explained that three of the issues 
on appeal refer to part of the right upper extremity when, 
rather, the veteran's contentions are now clarified to 
involve the left upper extremity and not the right upper 
extremity.  As discussed above in the Introduction, the Board 
does not have jurisdiction to address the newly presented 
claims involving the left upper extremity at this time as 
they have not been developed and perfected for appeal from RO 
adjudication.  The Board has referred to the RO the veteran's 
newly articulated service-connection claims involving his 
left upper extremity, but at this time must proceed with 
appellate review of the issues of entitlement to service 
connection for disability of the right arm and of the right 
hand.  (The issue of entitlement to service connection for 
disability of the right shoulder is being returned for 
additional development.)

In this regard, the veteran has now clarified his contentions 
such that he does not assert that he suffers from residuals 
of any in-service injury to the right arm or right hand.  
Indeed, with regard to the right hand and arm, the September 
2005 VA examination report reveals that the veteran "denies 
having been wounded on the right arm or the right hand."  
The veteran did report "he has noticed some decrease in 
strength on his right hand with some tingling and numbness."  
However, the examiner noted "NCV examination of the right 
upper limb did not reveal any weakness or muscle atrophy and 
the NCV was normal."  The September 2005 VA examination 
report reveals no current diagnosed disability found for the 
veteran's right arm or right hand.

At the time of the September 2005 VA examination, the veteran 
reported that "he only had shrapnel wounds to the chest and 
to the back part of his right shoulder."  The medical 
evidence clearly indicates that no residuals of such wounding 
have manifested in the veteran's right arm or right hand.  
The examiner inspected the veteran's contended "shrapnel 
wound to the back part of the shoulder (it really is on the 
right trapezius muscle)" and noted that the veteran had "no 
complaints" or residuals with respect to this reported 
wound.  The examiner explained that "[t]he veteran has 
shoulder complaints, but they derived from the arthritis of 
the AC joint."  Further, the examiner explained that "The 
shrapnel wound on the upper back was superficial and it was 
removed while in Cambodia in 1970.  No muscle damage."  The 
examiner expressly found no associated residuals, having 
inspected for any involvement of bony structures, nerves or 
vascular structures.  The examiner expressly found no 
symptoms of muscle pain, no limitation of activity by fatigue 
or inability to move joints through a portion of range of 
motion, no muscle penetration, no tissue loss.  The examiner 
found: "Normal muscle strength on the right trapezius and 
right pectoral muscle.  There is no pain or discomfort during 
the use of these muscles."  Further, "the upper back area 
(the right trapezius muscle area) shows no scars."

The examiner, informed by review of the claims file with 
examination and interview of the veteran, diagnosed: 
"History of shrapnel wound to the chest and right upper 
back, removed according to the veteran (no documentation in 
SMRs) while in Cambodia in the field hospital.  Asymptomatic 
and nondysfunctional."  The report continues on to provide 
the examiner's opinion that "The x-rays of the of the 
shoulder area show no metal fragments.  Therefore on the 
upper back, no residuals, wounds or scars."

The September 2005 VA examination report and the October 2008 
hearing testimony clearly establish that the veteran does not 
suffer from any residuals of any in-service injury to his 
right arm or right hand.  No other evidence of record 
probatively contradicts these findings in light of the 
current evidence of record.  Therefore, with regard to those 
two issues, service connection must be denied.  In the 
absence of a current diagnosed right arm or right hand 
disability, there can be no entitlement to service connection 
for a right arm or right hand disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Shrapnel Wound to the Chest

Turning attention now to the issue of entitlement to service 
connection for residuals of a shrapnel wound to the chest, 
the September 2005 VA examination report indicates that there 
are no current chronic residuals of any shrapnel wound to the 
veteran's chest.  The veteran did report to the VA examiner 
that he suffered in-service shrapnel wounding of the chest, 
and that this wound "has been asymptomatic since he 
underwent surgery in February 2005."  The report shows that 
the veteran told the examiner that "in Cambodia in 1970, he 
was wounded by shrapnel on the right chest and upper back on 
the right side.  He was taken to a field Hospital in Phia-Buy 
where this shrapnels were 'removed.'"  Continuing, "[t]he 
veteran states that he felt pain not on the same wounded area 
and he was told that it was a boil and treated as such with 
local surgery, but this condition came back and finally in 
February 2005 at Temple VA, it was removed."  The examiner 
noted in his report that "the diagnosis is sebaceous cyst 
draining chronically.  No shrapnel found in that lesion."  
The examiner found the chest claim area was currently 
"asymptomatic."  The examiner's discussion of the veteran's 
medical history indicates "epidermal cyst (sebaceous cyst) 
chronically ruptured with chronic inflammation and foreign 
body reaction.  There is an asymptomatic scar left in 
place...."

In evaluating and inspecting the pertinent area of the 
veteran's chest, the examiner found no residuals of a 
shrapnel wound.  The examiner explained that the veteran 
reported that the shrapnel to the chest was "removed while 
in Cambodia."  The examiner found "[n]o apparent muscle 
damage."  The examiner expressly found no residual injury to 
bony structures, nerves, or vascular structures.  The 
examiner expressly noted that there were no symptoms of 
muscle pain, no limitation of activity due to reduced range 
of motion, no muscle group penetrated, no tissue loss, no 
adhesions, and no other manner of damage or chronic residual 
disability.

Significantly, although the examiner describes the veteran's 
post-surgical chest scar in some clinical detail, the 
examiner clearly explains that this is not etiologically 
related to any in-service shrapnel wound, as the cyst which 
was removed was not etiologically related to a shrapnel 
wound.  The examiner states that "there is a scar residuals 
of removal of epidermal cyst (sebaceous cyst).  The 
epidermal, sebaceous cyst is not a complication of shrapnel 
wounds."  The Board observes, pertinently, that the 
examiner's diagnosis is informed not only by review of the 
medical records in the claims file, but the VA examiner had 
also previously been a co-signatory to the veteran's May 2004 
VA examination report; that examination involved direct 
inspection and diagnosis of the cyst in question prior to its 
removal.

Thus, the September 2005 VA examination report competently 
shows that there are no diagnosed medical residuals of a 
shrapnel wound to the veteran's chest.  No other competent 
medical evidence diagnoses the veteran with any chronic 
residual of shrapnel wound to the chest.  The only noted 
clinical pathological feature noted for the veteran's chest 
is a post-surgical scar from the removal of a cyst, which 
September 2005 VA examination report competently explains was 
not a residual of a shrapnel wound.  No other competent 
medical evidence contradicts these findings.  Thus, the Board 
finds that the probative evidence weighs against finding that 
the veteran has any current chronic residuals of a shrapnel 
wound to the chest.  Therefore, the claim of entitlement to 
service connection for residuals of a shrapnel wound to the 
chest must be denied.

Soft Fibroma of the Neck

The veteran has testified that a soft fibroma developed on 
the right side of his neck following his military service.  
The veteran contends that this soft fibroma was causally or 
etiologically related to service, including as due to 
exposure to herbicide agents.

The law provides that the veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

When the evidence of record is reviewed under the laws and 
regulations set forth above, the Board finds that service 
connection for a soft fibroma of the right side of the neck, 
to include as due to exposure to herbicides (Agent Orange) is 
not warranted.  At the outset, the Board notes that the 
veteran's service treatment records and post-service medical 
records do not show that any soft fibroma was manifested 
during service.  With respect to the veteran's claim that his 
soft fibroma of the neck was due to Agent Orange he was 
exposed to during service, the record reflects that the 
veteran did serve in Vietnam and is therefore presumed to 
have been exposed to Agent Orange while serving in Vietnam.  
However, VA laws and regulations do not provide for 
presumptive service connection for soft fibromas.  38 C.F.R. 
§ 3.309(e).  Thus, any soft fibroma of the neck cannot be 
service connected based on a presumption of its relationship 
to exposure to herbicides used in Vietnam.

Nevertheless, the veteran is not precluded from establishing 
service connection with medical evidence that demonstrates a 
relationship between any current soft fibroma of the neck and 
service, including exposure to Agent Orange, with the 
submission of competent medical evidence.  Combee v. Brown, 
34 F. 3d. 1039 (Fed. Cir. 1994).  However, the medical 
evidence of record contains no suggestion that a soft fibroma 
of the neck has been found to be causally or etiologically 
linked to service.  Most significantly, however, the evidence 
of record strongly indicates that the veteran no longer has 
any soft fibroma on the neck nor any residual symptom 
complaints associated with soft fibroma on the neck.

There is no medical evidence which suggests that the veteran 
currently has any soft fibroma on the right side of the neck 
or any other related diagnosed pathology of the right side of 
the neck.  Indeed, the veteran himself explained at his 
October 2008 Board hearing that he no longer has the soft 
fibroma nor any symptoms associated with the past soft 
fibroma.  The veteran described that "I went out and I got 
[a doctor] to take it off."  The veteran's representative 
asked "Are you having any problems with the area now?"  The 
veteran directly answered "No, it's gone."

The Board further notes that a May 2002 private medical 
record shows that the veteran underwent "shave removal of 
the soft fibroma" and pathological examination of the 
removed tissue revealed "soft fibroma, benign ... unremarkable 
epidermis enclosing loosely arranged collagen and adipose 
tissue."  No subsequent medical records suggest any 
recurrence or any symptom complaints associated with the soft 
fibroma since removal, and the veteran's own October 2008 
testimony expressed that he had no symptoms nor any current 
soft fibroma of the neck.

Based on this record, the Board finds that the evidence is 
against the veteran's claim for service connection for a soft 
fibroma of the neck, to include as due to exposure to 
herbicides (Agent Orange).  Given the absence of a current 
disability or symptom complaints, for the Board to conclude 
that the veteran has a disorder with origin during or related 
to service in these circumstances would be speculation, and 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As there is no evidence indicating a current disability 
associated with soft fibroma of the neck, there is no current 
disability for which service connection can be granted with 
respect to this issue on appeal.  Thus, the claim of 
entitlement to service connection for soft fibroma must be 
denied.


ORDER

Service connection for residuals of right shoulder muscle 
injury is denied.

Service connection for right arm muscle injury is denied.

Service connection for residuals of right hand muscle injury 
is denied.

Service connection for residuals of a shrapnel wound to the 
chest is denied.

Service connection for soft fibroma on the right side of the 
neck is denied.


REMAND

The record reflects that the veteran is a recipient of a 
Purple Heart and a Combat Infantry Badge.  At his October 
2008 Board hearing, the veteran testified that he suffered a 
significant injury to his right knee during service; the 
veteran described that the injury occurred while disembarking 
a moving helicopter.

For injuries alleged to have been incurred in combat, the 
provisions of 38 U.S.C.A. § 1154(b) provide a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
When an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) (2008).  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

VA treatment records reflect that the veteran has been seen 
for treatment of right knee instability following a June 2005 
right knee injury, and the veteran testified that he has been 
prescribed a knee brace for right knee instability.  The 
veteran's October 2008 hearing testimony appears to describe 
that his recent right knee injury was the result of a fall 
which occurred due to pre-existing knee instability dating 
back to the described in-service right knee injury.  The 
Board notes that, in the confusion which has developed 
regarding which of the veteran's legs was the subject of this 
claim, no VA examination or etiology opinion regarding the 
veteran's right knee has been developed.  An examination of 
the left leg was requested and performed in May 2004, during 
which the veteran offered a description of in-service injury 
similar to what he presented at the October 2008 Board 
hearing, except that in May 2004 the veteran described that 
it involved his left leg rather than his right leg.  The May 
2004 VA examination led to a June 2004 diagnosis of "Partial 
tear of the left rectus femoris muscle" without an etiology 
opinion.

Under these circumstances, where a combat veteran has 
credibly testified as to the occurrence of an in-service 
right knee injury (and/or an in-service left leg injury), and 
claims that his current chronic leg disability is the result 
of that in-service injury, the Board believes that a VA 
medical examination is warranted in this case to determine 
the nature and etiology of any current claimed right or left 
leg disability.  During the processing of this remand, the RO 
will have the opportunity to appropriately clarify whether 
the veteran is advancing a claim of entitlement to service 
connection for a left leg disability, as was originally 
indicated in his January 2004 claim for benefits and at the 
May 2004 VA examination, and/or is advancing a claim of 
entitlement to service connection for a right leg disability, 
as he indicated in his October 2008 Board hearing.  One 
Supplemental Statement of the Case (in June 2005) associated 
with this appeal has already addressed this issue as 
including the left and/or right legs, and the Board believes 
that this breadth of the issue may reasonably be considered 
to be in appellate status, pending clarification of the 
veteran's intentions.

Similarly, with regard to the issue of entitlement to service 
connection for right shoulder muscle injury, the veteran has 
made confusing and somewhat contradictory statements which 
raise a necessity for further development.  At the October 
2008 Board hearing, the veteran and his representative 
initially clarified that "it's never been the right 
shoulder; it's the left shoulder injury."  However, the 
veteran did not clearly withdraw the issue on appeal 
involving the right shoulder, and appears to have then gone 
on to describe a right shoulder injury later in his October 
2008 testimony.  The veteran testified that he suffered 
separate injuries to the right and left shoulders.  The Board 
has referred the veteran's newly articulated claim of 
entitlement to service connection for a left shoulder injury 
to the RO, but now focuses upon the testimony concerning the 
right shoulder issue currently on appeal.  The veteran 
testified that "The right shoulder I got hurt when we was 
hit coming up.  We had RPG that hit the helicopter and we 
started spinning ....  And when I hit the ground my rucksack 
landed on my right shoulder."

Thus, the veteran has provided credible testimony of an in-
service right shoulder injury during combat.  The September 
2005 VA examination report indicates that "[t]he veteran has 
[right] shoulder complaints, but they derived from the 
arthritis of the AC joint."  At the time of the September 
2005 VA examination, however, the veteran directed the 
examiner's attention only to a discussion of shrapnel 
wounding to the shoulder (and a May 2004 VA examination with 
x-ray of the shoulder focuses upon a reported gunshot wound 
to the shoulder); VA examiners do not appear to have been 
aware of the veteran's more recently articulated description 
of a right shoulder injury during service associated with 
falling out of a helicopter during combat.  As a result, the 
VA examination reports do not address the question of whether 
any current right shoulder arthritis may be causally or 
etiologically related to the veteran's service or to the 
described in-service right shoulder injury.

Under these circumstances, where a combat-service veteran has 
credibly testified as to the occurrence of an in-service 
right shoulder injury during combat, and a VA examination 
report shows that he may be diagnosed with a current chronic 
right shoulder disability, the Board believes that a VA new 
medical examination is warranted in this case to specifically 
determine whether any current right shoulder disability is 
causally or etiologically related to service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran and clarify 
the scope of his claim for entitlement to 
service connection for a leg injury.  (The 
veteran and the RO have articulated the 
claim as involving the left leg and then 
as involving the right leg, without 
clearly reconciling the inconsistency.)

2.  The veteran should be afforded an 
examination of his right leg/knee to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly records documenting the 
veteran's medical history and the 
veteran's testimony regarding suffering a 
right leg/knee injury during service at 
his October 2008 Board hearing.  The 
examiner should be notified that the Board 
accepts this combat veteran's credible 
testimony to the extent that the veteran 
describes suffering a right leg/knee 
injury during his military service.  The 
examiner is requested to offer an opinion 
as to whether any currently diagnosed 
right leg/knee disorder is at least as 
likely as not (a 50 percent or greater 
probability) causally or etiologically 
related to the injury the veteran has 
described from his period of service (or 
otherwise related to service).  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history [,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or, in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The veteran should be afforded an 
examination of his right shoulder to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly records documenting the 
veteran's medical history and the 
veteran's testimony regarding suffering a 
right shoulder injury during service at 
his October 2008 Board hearing.  The 
examiner should be notified that the Board 
accepts this combat veteran's credible 
testimony to the extent that the veteran 
describes suffering a right shoulder 
injury during his military service.  The 
examiner is requested to offer an opinion 
as to whether any currently diagnosed 
chronic right shoulder disorder is at 
least as likely as not (a 50 percent or 
greater probability) causally or 
etiologically related to the injury the 
veteran has described from his period of 
service (or otherwise related to service).  
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  However, if the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important 'that each 
disability be viewed in relation to its 
history [,]' 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


